In the

         United States Court of Appeals
                       For the Seventh Circuit
                            ____________________  

Nos.  14-­‐‑3087,  14-­‐‑3489  &  15-­‐‑1065  
VENISCIA   HUMPHREY,   parent   and   next   friend   of   Teniscia  
Humphrey-­‐‑Lee,  
                                                Plaintiff-­‐‑Appellee,  
                                          v.  

UNITED  STATES  OF  AMERICA,  
                                                                         Defendant.  

Appeal  of  TERRENCE  LEE  
                            ____________________  

             Appeals  from  the  United  States  District  Court  for  the  
               Northern  District  of  Illinois,  Eastern  Division.  
                  No.  10  C  3327  —  Manish  S.  Shah,  Judge.  
                            ____________________  

            ARGUED  MAY  19,  2015  —  DECIDED  MAY  22,  2015  
                      ____________________  

        Before  POSNER,  EASTERBROOK,  and  MANION,  Circuit  Judg-­‐‑
es.  
    EASTERBROOK,  Circuit  Judge.  Veniscia  Humphrey  brought  
this  suit  under  the  Federal  Tort  Claims  Act  on  behalf  of  her  
daughter   Teniscia   Humphrey-­‐‑Lee,   alleging   that   medical  
malpractice   during   Teniscia’s   birth   in   2008   left   her   perma-­‐‑
2                                      Nos.  14-­‐‑3087,  14-­‐‑3489  &  15-­‐‑1065  

nently   disabled.   Teniscia’s   father   Terrence   Lee   participated  
in   the   litigation   (at   least,   a   lawyer   observed   on   his   behalf)  
but  did  not  ask  to  be  joined  as  a  party  under  Fed.  R.  Civ.  P.  
19.  (Humphrey  and  Lee  are  not  married;  Teniscia  lives  with  
her  mother,  but  both  parents  are  Teniscia’s  legal  custodians.)  
The  case  was  settled  for  approximately  $13  million,  used  to  
buy  an  annuity  to  provide  care  over  the  course  of  Teniscia’s  
life.  Arlette  Porter,  who  represents  Lee,  demanded  a  share  of  
the   25%   contingent   fee   that   had   been   negotiated   between  
Humphrey   and   her   lawyer,   who   opposed   this   request,   ob-­‐‑
serving   among   other   things   that   (a)   Lee   was   not   a   party   to  
the   case,   and   (b)   Porter   had   not   performed   any   of   the   legal  
work  that  led  to  the  settlement.  
     Settlement   was   reached   in   January   2014.   Only   later   did  
Lee  move  to  file  an  amended  complaint  naming  himself  as  a  
plaintiff,  apparently  for  the  sole  purpose  of  opening  the  door  
to  Porter’s  claim  for  attorneys’  fees.  The  district  court  denied  
Lee’s   motion,   stating   that   Lee   not   only   had   approved   the  
January   settlement   but   also   had   not   filed   an   administrative  
claim,   as   the   FTCA   requires,   and   therefore   could   not   be   a  
plaintiff.  2014  U.S.  Dist.  LEXIS  105680  (N.D.  Ill.  July  24,  2014).  
Nine  months  after  the  settlement  (and  a  few  weeks  after  the  
suit  had  been  dismissed  on  Humphrey’s  motion),  Lee  filed  a  
motion   to   intervene,   again   with   the   goal   of   bolstering   Por-­‐‑
ter’s   quest   for   fees.   On   October   24,   2014,   the   district   court  
denied   that   motion   as   untimely.   Porter   then   filed   a   motion  
seeking   fees   notwithstanding   Lee’s   non-­‐‑party   status;   that  
motion   was   denied   on   January   7,   2015.   Lee   has   filed   three  
appeals,  one  from  each  order.  The  only  one  of  these  that  re-­‐‑
quires  discussion  is  the  appeal  from  the  denial  of  the  motion  
to  intervene,  because  if  Lee  is  not  a  party  then  neither  of  the  
other  orders  is  open  to  question—and  neither  was  a  final  de-­‐‑
Nos.  14-­‐‑3087,  14-­‐‑3489  &  15-­‐‑1065                                     3  

cision  with  respect  to  Lee,  as  28  U.S.C.  §1291  requires.  (Por-­‐‑
ter  might  have  been  entitled  to  appeal  the  order  denying  her  
request  for  attorneys’  fees,  but  she  did  not  do  so;  Lee  is  the  
only  appellant.)  
     This  suit  was  filed  in  2010.  Lee  contends  that  he  did  not  
know  about  the  suit  until  2012.  We  may  suppose  that  this  is  
so  and  that  he  should  have  been  notified  earlier.  (Humphrey  
contends  that  Lee  was  notified  earlier,  before  the  suit  began,  
and  declined  to  participate.  We  need  not  decide  who  is  cor-­‐‑
rect.)   Still,   when   Porter   began   to   monitor   proceedings   in  
2012,  she  did  not  ask  the  court  to  order  Lee’s  joinder  under  
Rule   19,   nor   did   Lee   file   a   motion   to   intervene.   Porter   also  
neglected  to  file  an  administrative  FTCA  claim  on  Lee’s  be-­‐‑
half.  At  oral  argument,  Porter  asserted  that  she  thought  that  
Lee  had  become  a  party  automatically  because  she  attended  
depositions  and  judicial  hearings,  but  that  is  not  how  federal  
litigation  works.  It  takes  a  formal  step—such  as  joinder  un-­‐‑
der  Rule  19  or  intervention  under  Rule  24—to  add  a  party.  
     By   the   time   Porter   realized   the   need   for   formalities,   the  
case  had  been  settled  (with  Lee’s  approval)  and  the  only  is-­‐‑
sue  concerned  whether  Porter  would  receive  a  portion  of  the  
fee   provided   by   the   contract   between   Humphrey   and   her  
lawyer.   A   district   judge   does   not   abuse   his   discretion   by  
deeming   untimely   a   post-­‐‑judgment   effort   to   intervene   for  
the  purpose  of  adding  a  new  issue.  Would-­‐‑be  parties  cannot  
watch  the  litigation  proceed  for  years  and  then  jump  in  after  
its  end.  See,  e.g.,  Heartwood,  Inc.  v.  United  States  Forest  Service,  
316  F.3d  694,  701  (7th  Cir.  2003).  
   If  Porter  has  a  claim  to  a  share  of  the  fees  as  a  matter  of  
quantum   meruit,   the   right   forum   would   have   been   state  
court.  This  federal  suit  ended  when  it  was  dismissed  as  part  
4                                       Nos.  14-­‐‑3087,  14-­‐‑3489  &  15-­‐‑1065  

of   the   settlement.   Porter   needed   an   independent   basis   of  
federal  jurisdiction  in  order  to  continue  a  post-­‐‑dismissal  bat-­‐‑
tle.  See,  e.g.,  Kokkonen  v.  Guardian  Life  Insurance  Co.,  511  U.S.  
375   (1994);   Peacock   v.   Thomas,   516   U.S.   349   (1996).   But  
Humphrey,   Lee,   and   their   lawyers   are   citizens   of   Illinois,  
and   the   allocation   of   fees   is   not   a   federal   question   just   be-­‐‑
cause   the   underlying   litigation   is   federal.   See   Gunn   v.   Min-­‐‑
ton,   133   S.   Ct.   1059   (2013)   (discussing   malpractice,   but   the  
principle  is  equally  applicable  to  disputes  about  fees).  
     The   supplemental   jurisdiction   sometimes   permits   a   dis-­‐‑
trict   court   to   resolve   a   fee   dispute   between   the   litigant   and  
her  lawyer,  see  Goyal  v.  Gas  Technology  Institute,  718  F.3d  713,  
717  (7th  Cir.  2013),  because  the  resolution  affects  the  prevail-­‐‑
ing   party’s   net   recovery,   but   here   the   only   remaining   fight  
pits  one  lawyer  against  another  and  cannot  affect  Teniscia’s  
gross  or  net  recovery.  Nor  can  resolution  be  supported  by  a  
retention  of  jurisdiction  in  the  district  court’s  order  dismiss-­‐‑
ing  the  suit;  there  was  no  such  retention.  Cf.  Baer  v.  First  Op-­‐‑
tions  of  Chicago,  Inc.,  72  F.3d  1294,  1299–1301  (7th  Cir.  1995).  
We  have  not  found  a  decision  holding  that  a  fee  dispute  be-­‐‑
tween  counsel  for  a  party  and  counsel  for  a  non-­‐‑party  is  part  
of   the   original   case   or   controversy   for   the   purpose   of   28  
U.S.C.  §1367(a).  This  implies  that  the  district  court  could  not  
have   allowed   intervention   even   on   a   timely   motion;   but,   as  
the   motion   was   denied,   we   need   not   consider   how   far   the  
supplemental  jurisdiction  might  stretch.  
      The  judgment  of  the  district  court  denying  the  motion  for  
leave   to   intervene   is   affirmed.   The   other   two   appeals   (Nos.  
14-­‐‑3087  and  15-­‐‑1065)  are  dismissed  for  want  of  jurisdiction.